            Case MDL No. 2804 Document 4818 Filed 07/08/19 Page 1 of 2



                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                                                        MDL No. 2804


                                  (SEE ATTACHED SCHEDULE)


             ORDER VACATING CONDITIONAL TRANSFER ORDERS
           AND VACATING THE JULY 25, 2019, HEARING SESSION ORDER


        Conditional transfer orders were filed in the actions on the attached schedule on April 12,
2019, and May 7, 2019, respectively. Prior to expiration of that order’s 7-day stay of transmittal,
plaintiffs filed notices of opposition to the proposed transfer. Plaintiffs later filed motions and briefs
to vacate the conditional transfer orders. The Panel has now been advised that these actions have
been remanded to their respective state courts.

         IT IS THEREFORE ORDERED that the Panel's conditional transfer orders designated as
“CTO-89 and 92" filed on April 12, 2019, and May 7, 2019, respectively, are VACATED insofar
as it relates to these actions.

       IT IS FURTHER ORDERED that the Hearing Session Order and the attached Schedule filed
on June 18, 2019, are VACATED insofar as they relate to these actions.


                                                         FOR THE PANEL:



                                                         John W. Nichols
                                                         Clerk of the Panel
       Case MDL No. 2804 Document 4818 Filed 07/08/19 Page 2 of 2



IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                                  MDL No. 2804


                                SCHEDULE A


DIST      DIV.       C.A. NO.          CASE CAPTION

VIRGINIA EASTERN
VAE         3        19-00242          Dinwiddie County, Virginia v. Purdue
                                       Pharma, L.P. et al

CALIFORNIA CENTRAAL
CAC        2        19-03588           City of El Monte et al v. Purdue Pharma L.P.
                                       et al
